 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3    JAY L. JIM,                                         Case No. 3:19-cv-00011-MMD-CBC
 4                                            Plaintiff                     ORDER
 5           v.
 6    AITOR NARVAIZA,
 7                                         Defendant
 8
 9   I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Elko County Sheriff’s Office

11   (“ECSO”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

12   filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1).               Further, on

13   September 3, 2019, the Plaintiff filed a Motion Requesting Status of Case. (ECF No. 3).

14          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

15   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

16   proceed in forma pauperis on this Court’s approved form and attach both an inmate

17   account statement for the past six months and a properly executed financial certificate.

18   Plaintiff has not submitted an application to proceed in forma pauperis on this Court’s

19   approved form. (See ECF No. 1). As such, the in forma pauperis application is denied

20   without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but

21   will not file it until the matter of the payment of the filing fee is resolved. Plaintiff will be

22   granted an opportunity to cure the deficiencies of his application to proceed in forma

23   pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to

24   file a new application to proceed in forma pauperis he must file a fully complete application

25   to proceed in forma pauperis.

26          With respect to the Plaintiff’s Motion Requesting Status of Case (ECF No. 3), this

27   case is in line for screening.

28   ///
 1   II.    CONCLUSION
 2          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
 3   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
 4          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
 5   approved form application to proceed in forma pauperis by a prisoner, as well as the
 6   document entitled information and instructions for filing an in forma pauperis application.
 7          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
 8   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
 9   the correct form with complete financial attachments in compliance with 28 U.S.C. §
10   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
11   fee and the $50 administrative fee).
12          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
13   dismissal of this action may result.
14          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
15   (ECF No. 1-1) but will not file it at this time.
16          IT IS FURTHER ORDERED that the Plaintiff’s Motion Requesting Status of Case
17   (ECF No. 3) is DENIED as moot.
18          DATED: September 6, 2019.
19
20                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                    -2-
